ROBERTS, Justice.
This is a habeas corpus proceeding by which the petitioner attacks the sufficiency of an information charging him with being a fourth.offender under Section 775.10, Fla. Stat.1955, F.S.A., of which charge he was convicted and sentenced to life imprisonment.
The information charging him with this offense did not recite and show that each subsequent offense was committed subsequent to each prior conviction, nor did it state the sentences imposed for each offense. It merely stated the felonies of which he had previously been convicted and the date of the convictions, respectively. It was, therefore, insufficient to charge the petitioner with the offense for which he was convicted. See Joyner v. State, 158 Fla. 806, 30 So.2d 304; Washington v. Mayo, 159 Fla. 477, 31 So.2d 870; Perry v. Mayo, Fla., 72 So.2d 382, 384.
In his return to the Writ, the respondent concedes that the information was insufficient but adduces records showing that the petitioner was convicted of each subsequent offense after the expiration date of the sentence imposed for each prior conviction. Accordingly, the petitioner should be remanded to the custody of the Sheriff *456of DeSoto County, Florida, to be held by him for the filing of a proper fourth-offender information against the petitioner.
It is so ordered.
TERRELL, Acting Chief Justice, O’CONNELL, J., and CROSBY, Associate Justice, concur.